EXAMINER'S AMENDMENT
This action is a response to the communication received on 5/21/2021. Examiner acknowledges the amendments made to claims 1-7, 14, 15, and 17.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) An apparatus for collecting mammalian inseminate comprising:
a cylindrical housing within which are provided a plurality of flexible inner rings;
the inner rings being spaced along the interior of the cylindrical housing in a pattern that triggers a male’s reflexes for optimal ejaculation;
the cylindrical housing having an opening designed to allow a  penis of a male to enter the apparatus;
	one or more of the plurality of flexible inner rings having one or more slits that allow a portion of [the] each ring to deform when a penis contacts the ring; and
either the cylindrical housing having a closed end that is designed to collect ejaculated inseminate material[;],  or
the cylindrical housing having an open end designed to allow ejaculated inseminate material to exit an artificial cervix.



the  male.

15. (Currently Amended) A device for the collection of inseminate material of a mammal comprising:
	a cylindrical housing containing a plurality of inner rings;
	the plurality of inner rings being arranged in a pattern to trigger a male’s reflexes for optimal ejaculation;
	the pattern to trigger a male’s reflexes for optimal ejaculation being a spacing of the rings within the cylindrical housing that approximates spacing of cervical rings within a female of a  species’ cervix;
an opening at one end of the cylindrical housing that allows for a penis of the male to enter the cylindrical housing;
openings within the inner rings being of sufficient size to simulate  openings of the cervical rings of a female of a species; and the inner rings being constructed of a material that:
i.    allow for deformation of [the] each inner ring when contacted by the penis, and
ii.    provide sufficient resistance so the device can grip the male’s penis.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 In regards to claims 1, 7 and 15, the closest prior art found are US 2002/0032419 (Barth), US 2010/0041944 (Levy), and US 2019/0298505 (Eilts). However the prior art does not disclose or suggest a cylindrical housing that has inner rings located within the cylindrical housing, where the rings having at least one of the following characteristics: slits that allow a portion of the ring to deform when a penis contacts the ring, a design that allows the ring to deform or fold away as the male’s penis moves within the device, or where the rings are arranged in a pattern that mimics the spacing of cervical rings.
Claims 2-6, 8-14, and 16-20 inherit allowable matter from claims 1, 7, or 15 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791